Citation Nr: 0936827	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-24 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a back disability.  A timely appeal 
was noted from that decision.

In October 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for a back disorder 
which he attributes to an in-service injury suffered while 
stationed in Germany.  He has submitted a July 2004 magnetic 
resonance imaging report reflecting an impression of 
generalized central stenosis "most pronounced at the L4-L5 
level." 

Evidence in the file indicates that it is a rebuilt file, as 
the original has been lost.  In June 2004, in connection with 
a claim that is not the subject of this appeal, the RO 
requested that the National Personnel Records Center (NPRC) 
provide the Veteran's service medical records (SMRs).  The 
NPRC responded that the Veteran's records were not available, 
having been transferred to the RO in 1987.  The RO's 
subsequent efforts to locate copies of the records allow for 
a reasonable presumption that the Veteran's SMRs were lost.  

The Board's October 2007 remand directed the RO to request 
that the Veteran complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military Service, and forward any 
information received to the NPRC and/or the U.S. Army and 
Joint Services Records Research Center (JSRRC) so that a 
search of alternative sources could be undertaken.  The 
remand specifically directed the RO to request that morning 
reports from the Veteran's unit in April 1966 be searched for 
any remarks pertinent to an injury to the Veteran during that 
period of time.  

In November 2007, the Veteran returned NA Form 13055, 
indicating that he had received treatment for his back in 
"4-5/1966."  According to the Veteran, he was assigned to 
"Coffee Barracks, 7th Army" and that he had received 
treatment at "Lugesburg" in Germany for his back injury.  

In January 2009, the RO requested that the NPRC search April 
1966 morning reports for the Veteran's identified unit.  The 
NPRC responded that the Veteran's complete unit designation 
at the time of the allegation was Co. A., 35th S & S 
Battalion, and that no morning reports from April 1966 
contained remarks on the Veteran.  

Although the NPRC has indicated that no morning reports from 
April 1966 contained remarks on the Veteran, the NA Form 
13055 provided by the Veteran indicates a date range of April 
- May 1966.  No search of the morning reports from the 
Veteran's unit for May 1966 was requested or undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Request that NPRC search morning 
reports and other alternative records 
showing an injury to the Veteran in May 
1966 while serving with Co. A, 35th S & S 
Battalion in Germany.  If a facility in 
"Lugesburg" Germany can be 


identified, a request should also be made 
of that facility for any records of his 
treatment.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
